Title: From George Washington to Henry Lee, 13 February 1789
From: Washington, George
To: Lee, Henry



Dear Sir,
Mount Vernon Feby 13th 1789

I send you the letter you requested for Mr Jefferson under a flying seal, which, af⟨ter⟩ perusal, you will be pleased to have closed for transmission. After revolving the subject in many different points of view, I could find no expedient for communicating the information in question, in so unexceptionable a manner, as by making the latter a continuation of my corrispondence on the inland Navigation of America. I hope that the sentiments contained in it, which are the result of some reflection,

will not be the less useful ⟨to⟩ you, for being delivered in this Manner; and, at the same time, in case of any undesirable event, that I shall avoid the imputation of having interfered in the business from selfish or improper motives. For I ho⟨ld⟩ it necessary that one should not only be conscious of the purest intentions; but should also have it in his power to demonstrate the disenterestedness of his Words & Actions at all times & upon all occasions. With very great esteem & regard I am—Dear Sir Yr Most Obed. & Affecte S⟨ervt⟩

Go: Washington

